DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 3 are objected to because “the opening portions” should be changed to “the one or more opening portions”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki et al. [Sasaki hereinafter, US 2005/0006215].
In regard to claim 1, Sasaki discloses [in Figs. 3 and 8] an illuminated push-button switch device comprising: 5a shell portion [1] enclosing a switch element [2] and a light source [4] and having one or more opening portions protruding from an upper surface of the shell portion [1]; a button portion [64] provided to cover the one or more opening portions, the button portion [64] being vertically movable 10along the one or more opening portions; and a panel portion [67] surrounding an outside of the button portion [64] and provided on the upper surface of the shell portion [1], wherein a gap is provided between the panel 15portion [67] and the button portion [64] in a top view, wherein the upper surface of the shell portion [1] extends along a plane perpendicular to a vertical movement direction of the button portion, and a slope portion [annotated below] at a predetermined angle with respect to the 20upper surface is formed on a portion of the upper surface situated under the gap, and wherein a height of the slope portion along the vertical movement direction gradually decreases from a button portion side to a panel portion side.  

    PNG
    media_image1.png
    484
    662
    media_image1.png
    Greyscale

30	In regard to claims 3 and 4, Sasaki discloses [in Figs. 3 and 8] the illuminated push-button switch device according to claim 1, wherein the slope portion [annotated above] is formed so as to surround the one or more opening portions in a top 22view, and at least a portion of the slope portion is positioned directly under the gap, wherein the gap is provided between an outer wall of the button portion and an inner wall of the panel portion facing the outer wall of the button portion, wherein an angle between the slope portion and 10the upper surface is defined as a first angle as viewed in cross sectional of the outer wall and the inner wall, wherein an angle between a direction of a tangent that comes into contact with the inner wall via the 15lowermost end of the outer wall and the vertical direction perpendicular to the upper surface is defined as a second angle, and wherein a degree of angle in the first angle is equal to or greater than that of the second angle.  

In regard to claim 6, Sasaki discloses [in Figs. 3 and 8] the illuminated push-button switch device according to claim 1, 25wherein the slope portion [annotated above] is recessed from the upper surface.  
In regard to claim 7, Sasaki discloses [in Figs. 3 and 8] the illuminated push-button switch device according to claim 1, wherein the slope portion [annotated above] is integrally shaped with the shell portion [1].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. [Sasaki hereinafter, US 2005/0006215] in view of Chen et al. [Chen hereinafter, US 8,723,062].  Sasaki discloses [in Figs. 3 and 8] the illuminated push-button switch device according to claim 1.  Sasaki does not disclose that the panel portion and the shell portion are formed by shaping an opaque material.  Chen teaches [in Fig. 4] that the panel portion [412] and the shell portion [414] are formed by shaping an opaque material [col. 5, lines 21-22 and 37-38].  It would have been obvious to one of ordinary . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE ANGLO CAROC whose telephone number is (571)272-2730. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/LHEIREN MAE A CAROC/Examiner, Art Unit 2833